Citation Nr: 1037991
Decision Date: 10/07/10	Archive Date: 12/23/10
 
DOCKET NO. 04-35 016                       DATE OCT 07 2010

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island 

THE ISSUES 

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a low back disability. 

(The issues of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, and whether severance of service connection for status post neck resection for cancer of the larynx was proper are the subjects of a separate decision.) 

REPRESENTATION 

Appellant represented by: Joseph R. Moore, Attorney 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

James A. DeFrank, Counsel 

INTRODUCTION 

The Veteran had active military service from September 1967 to December 1968. 

This appeal to the Board of Veterans' Appeals (Board) arises from October 2002 and June 2003 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. In October 2002, the RO denied service connection for diabetes mellitus, to include as due to herbicide exposure, and proposed to sever service connection for status post left neck resection for cancer of the larynx. In a June 2003, the RO severed service connection for status post left neck resection for cancer of the larynx. 

In June 2009, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record. The June 2009 Board hearing only addressed the claims for service connection for diabetes mellitus, to include as due to herbicide exposure and whether severance of service connection for status post neck resection for cancer of the larynx was proper. 

FINDINGS OF FACT 

1. It is not shown that the Veteran set foot on land in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service. 

- 2 - 

2. Diabetes mellitus was first diagnosed many years after service, and there is no persuasive medical evidence or opinion of a medical relationship, or nexus, between diabetes mellitus and service. 

3. The evidence of record establishes that the award of service connection for status post neck resection for cancer of the larynx was clearly and unmistakably erroneous, as it is not shown that the Veteran set foot on land in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service. 

CONCLUSIONS OF LAW 

1. Diabetes mellitus was not incurred in or aggravated by active service, nor may service incurrence be presumed. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2009). 

2. The severance of the award of service connection for status post neck resection for cancer of the larynx was proper. 38 U.S.C.A. §§ 1110, 1131, 5109A, 5112(b)(6) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105(d), 3.303 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Veterans Claims Assistance Act of 2000 (VCAA) 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). In 

- 3 - 

accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal. A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issue of whether severance of service connection for status post neck resection for cancer of the larynx was proper, the appeal does not arise from adjudication of a claim made by the Veteran; rather it arises from a severance of service connection by the RO. Therefore, it arises from action initiated by the RO, not the Veteran. Moreover, as will be discussed below, severance of service connection requires compliance with particular notification procedures under the law, and the RO satisfied these requirements in the instant case. In addition, the Board observes that the Veteran was previously sent correspondence in February 2003, March 2004 and May 2009 which informed him of VA's basic duties to notify and assist, and he was afforded the opportunity to present testimony at the June 2009 hearing. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims or, in this case, relevant to the proposed severance. Once this has been accomplished, all due process concerns have been satisfied. Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v, Brown, 9 Vet. App. 553 (1996); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Overton v. Nicholson, 20 Vet. App. 427 (2006). In view of the foregoing, the Board finds that the Veteran was notified and made aware of the evidence needed to prevent severance of service connection for status post neck resection for cancer of the larynx, and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence. Accordingly, there is no further duty to notify. 

- 4- 

Regarding the issue of service connection for diabetes mellitus, to include as due to herbicide exposure, the RO provided notice to the Veteran in a March 2004 letter that explained what information and evidence was needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. After issuance of the March 2004 letter, and opportunity for the Veteran to respond, the February 2005 supplemental statement of the case (SSOC) reflects readjudication of the claim. Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370,376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

A March 2006 letter provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. Although that notice was not followed by readjudication of the claim-which could, potentially, cure a timing problem (see Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006), and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006)-on these facts, the timing of the notice is not shown to prejudice the Veteran. Because the Board herein denies the claim for service connection, no disability rating or effective date is being, or is to be, assigned. Accordingly, there is no possibility of prejudice by the timing of this post-rating notice to the Veteran under the notice requirements of Dingess/Hartman. No further development is required with respect to the duty to notify. 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the Veteran's claims. The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran. Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the Veteran's October 1999, November 2001 and February 2002 VA examinations. 

- 5 - 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by his representative. The Board finds that no additional RO action to further develop the record on the claim is required here. Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Diabetes Mellitus 

Law and Regulations 

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service. See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection can be granted for certain diseases, including diabetes mellitus, if manifest to a degree of 10 percent or more within one year of separation from active service. Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006). The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected 

- 6 - 

condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. See Allen v. Brown, 7 Vet. App. 439 (1995). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). 

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307. The Federal Circuit in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam. 

The January 2010 and June 2010 VA Compensation and Pension (C&P) Bulletin provided Bulletin provided a list of naval vessels operating in the waters of Vietnam. The lists included vessels that operated primarily or exclusively on the inland "brown water" waterways of Vietnam as well as large "blue water" vessels that operated temporarily on the inland waterways or docked to the shore. If evidence places a Veteran on one of these vessels at the time of inland waterway operations, the Veteran is eligible for the presumption of herbicide exposure. In the case of a ship with confirmed docking to the shore, the Veteran must also provide a statement that he went ashore to be eligible for the presumption. A review of the list reveals that the U.S.S. Lowery (DD770) is not included. 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in 

- 7 - 

disability or death was in fact causally linked to such exposure. See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303. 

Factual Background and Analysis 

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for diabetes mellitus is not warranted. 

Service treatment records are negative for complaints regarding, or treatment for diabetes mellitus. 

Records of VA and private treatment reflect diagnoses of and treatment for diabetes mellitus beginning in 2001. The Veteran has consistently asserted that he has diabetes mellitus due to in-service herbicide exposure while aboard the U.S.S. Lowry in waters off the shores of Vietnam. Service personnel records confirm the Veteran's presence aboard the U.S.S. Lowery from October 1967 to December 1968. 

In support of his assertions regarding in-service herbicide exposure, Mr. K.P., a fellow shipmate of the Veteran, wrote in February 2003 that he served on the U.S.S. Lowry with the Veteran. Mr. P. reported that on a few occasions, the ship got to within 500 feet of shore to the point where those on board were close enough to see the planes spraying the Agent Orange while they were conducting their operations. Mr. P. noted that they made their own water from evaporating it from the air and that Agent Orange was in this water. 

A fellow shipmate of the Veteran's, R.T., wrote in February 2003 that he served with the Veteran aboard the Lowry while in the Gulf of Tonkin. He noted that on several occasions they were well within a mile of the coast. He reported that they made their own water from whatever water they were in at the time. 

- 8 - 

Internet information regarding the U.S.S. Lowry reflects that it provided service off the coast of Vietnam. The National Personnel Records Center (NPRC) indicated that the U.S.S. Lowry had service in the official waters of Vietnam from April 1968 to November 1968. 

During a June 2009 videoconference hearing, the Veteran reiterated that he worked as a hospital corpsman on the U.S.S. Lowery in Vietnam. He stated that the jets and helicopters fly above him. He testified that he never set foot in Vietnam. 

As noted above, the Veteran claims that his current diabetes mellitus is the result of exposure to herbicide agents, such as Agent Orange. However, there is no evidence indicating that the Veteran set foot in Vietnam during service. He specifically testified in June 2009 that he never set foot in Vietnam. The evidence shows that he served on the U.S.S. Lowry in waters off the shore of Vietnam, and this vessel is not recognized as having operated primarily or exclusively on the inland "brown water" waterways of Vietnam or that the sip was a large "blue water" vessel that operated temporarily on the inland waterways or docked to the shore. There is, thus, no presumption of herbicide exposure and the Veteran is not entitled to presumptive service connection for diabetes mellitus on the basis of herbicide exposure in Vietnam. See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309. 

There is also no actual evidence of in-service exposure to herbicides. While the Veteran has consistently asserted that he was exposed to Agent Orange as he could see the Vietnam shoreline from his ship where they sprayed Agent Orange, these 
are allegations based on his speculations alone. While the record does show that the Veteran was a hospital corpsman in training about the U.S.S. Lowry during service, he has not submitted any evidence showing that planes he was in contact with were contaminated with herbicides, to include Agent Orange. Although, in their February 2003 statements, K.P. and R.T. stated that they were close enough to see the planes spraying the Agent Orange while they were conducting their operations close to the shoreline, such statements would also be allegations based on their speculation without any evidence that the spraying was with herbicides, to include Agent Orange. The Veteran and his associates are competent to provide testimony or statements relating to symptoms or facts of events that they observed and are 

- 9 - 

within the realm of their personal knowledge, but none of the affiants are competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). As stated earlier, while they may have witnessed spraying, they do not have actual knowledge of what type of spray was being used. 

Notwithstanding the above, to give the appellant every consideration in connection with the claim, the Board has (as the RO has) considered other theories of entitlement in adjudicating the claim. See, e.g., Brock v. Brown, 10 Vet. App. 155, 162-64 (1997). In this case, however, the record does not otherwise provide a basis for service connection for diabetes mellitus. 

In this regard, the Veteran does not contend, nor does the record reflect that he was diagnosed with diabetes mellitus during service. Rather, a November 2001 VA examiner noted that the Veteran had a history of diabetes mellitus since May 2000 and, during the June 2009 hearing, the Veteran reported that he was diagnosed with diabetes mellitus 6 or 7 years earlier. Because the Veteran's diabetes mellitus was not medically shown to have manifested to a compensable degree within the first post service year, there is no rebuttable presumption of service incurrence afforded to certain chronic diseases, to include diabetes mellitus. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Further, there is no persuasive evidence of a nexus between diabetes mellitus and any incident of service. None of the VA or private treatment records reflecting a diagnosis of diabetes mellitus includes any comment or opinion even suggesting a medical nexus between diabetes mellitus and the Veteran's military service. Moreover, neither the Veteran nor his representative has presented or identified any such medical evidence or opinion. 

- 10 - 

In short, there is no competent medical evidence to support the claim for service connection for diabetes mellitus. 

Status post neck resection for cancer of the larynx 

Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 V.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303. As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. See Cuevas v. Principi, 3 Yet. App. 542 (1992); Rabideau v. Derwinski, 2 Yet. App. 141 (1992). 

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and a malignant tumor, although not otherwise established as incurred in or aggravated by service, is manifested to a compensable degree within one year following the requisite service. 38 C.F.R. §§ 3.307, 3.309 (2006) 

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service. See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

- 11 - 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include cancer of the larynx, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). 

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307. The Federal Circuit in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam. 

The January 2010 and June 2010 VA Compensation and Pension (C&P) Bulletin provided Bulletin provided a list of naval vessels operating in the waters of Vietnam. The lists included vessels that operated primarily or exclusively on the inland "brown water" waterways of Vietnam as well as large "blue water" vessels that operated temporarily on the inland waterways or docked to the shore. If evidence places a Veteran on one of these vessels at the time of inland waterway operations, the Veteran is eligible for the presumption of herbicide exposure. In the case of a ship with confirmed docking to the shore, the Veteran must also provide a statement that he went ashore to be eligible for the presumption. A review of the list reveals that the U.S.S. Lowery (DD770) is not included. 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure. See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303. 

- 12 - 

Service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government). 38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(d). 

When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons. The claimant will be notified at his or her latest address of record of the contemplated action, and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained. If additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105(d). 

Once service connection has been granted, it can be severed only upon VA's showing that the grant of service connection was clearly and unmistakably erroneous. 38 C.F.R. § 3.l05(d); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997). 

The Court has set forth a three-pronged test to determine whether CUE is present in a prior determination: (l) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992). 

The Court has further stated that a CUE is a very specific and a rare kind of "error." It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Thus, even where 

- 13 - 

the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. Fuga v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc). 

The Court has held that the same CUE standard that applies to a veteran's CUE challenge to a prior adverse determination under 3.105(a) is also applicable in the Government's severance determination under 3.105(d). "Once service connection has been granted, section 3.105d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof." See Wilson v. West, 11 Vet. App 383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned. "). See also Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that clear and unmistakable error is defined the same under 38 C.F.R. § 3.l05(d) as it is under § 3.105(a)). 

However, the evidence that may be considered in determining whether severance is proper under section 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award. Daniels v. Gober, 10 Vet. App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997). The Court reasoned that because section 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection. The Court reasoned that "[i]f the Court were to conclude that ... a service connection award can be terminated pursuant to section 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record." Venturella, 10 Vet. App. at 342-43. 

- 14 - 

Factual Background and Analysis 

Based on the foregoing, the Board must determine, based on all the evidence of record, whether the November 1999 rating decision was clearly and unmistakably erroneous in granting service connection for status post neck resection for cancer of the larynx. 

The evidence considered by the RO in the November 1999 rating decision included the service treatment records, private treatment records and an October 1999 VA examination. 

In a December 1984 letter, a private doctor reported that he treated the Veteran for respiratory problems and nasal and throat problems which apparently arose after the Veteran's return from Vietnam. The physician noted that the Veteran claimed to have marked exposure to Agent Orange while in Vietnam. The doctor indicated that the Veteran's disabilities "may be due to his exposure to Agent Orange". 

On VA examination in October 1999, the Veteran reported that he was assigned to a naval destroyer which shelled the coast of Vietnam. The diagnosis was exposure to Agent Orange, squamous cell carcinoma of the larynx with left neck metastasis. The examiner noted that the Veteran developed a lump in his neck in 1996 which represented a squamous cell carcinoma. 

On the basis of the above noted medical records, service connection for status post resection for cancer of the larynx was granted in the November 1999 rating action. 

The Veteran underwent a VA examination in November 2001. The examiner noted that the Veteran had a tour in Vietnam and recalled Agent Orange exposure. The examiner noted that the Veteran was diagnosed with exposure to Agent Orange, squamous cell carcinoma of the larynx with left neck metastasis in 1997 (erroneously referring to the October 1999 VA examination). 

In a January 2002 letter, the NPRC indicated that the U.S.S. Lowry had service in the official waters of Vietnam on several occasions from April 1968 to November 

- 15 - 

1968. However, the NPRC indicated that there were no records of exposure to herbicides. 

In an October 2002 rating decision, the RO proposed to sever service connection for status post neck resection for cancer of the larynx, based on a finding that it is not shown that the Veteran set foot on land in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service. 

The Veteran argues that he was exposed to Agent Orange during service while close to the shoreline aboard the U.S.S. Lowry. As a result, he contends that his status post neck resection for cancer of the larynx was a result of herbicide exposure. 

On review of the evidence of record, the Board finds the evidence supports the finding that the grant of service connection for status post neck resection for cancer of the larynx was clearly and unmistakably erroneous. 

Initially, the Board notes that the RO followed the proper administrative procedures to effectuate the severance of service connection for status post neck resection for cancer of the larynx. When severance of service connection is contemplated, a rating proposing severance will be prepared setting forth all material facts and reasons. The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be give 60 days for the presentation of additional evidence to show that service connection should be maintained. 38 C.F.R. § 3.105(d); Baughman v. Derwinski, 1 Vet. App. 563,566 (1991). 

In this case, the RO prepared the October 2002 rating decision in which it proposed severance of service connection for status post neck resection for cancer of the larynx. The Veteran was provided notice of this rating decision in a February 2003 letter. The February 2003 letter informed the Veteran that he could submit medical or other evidence to show that the change should not be made and notified him of his right to a hearing. More than 60 days after issuance of the October 2002 rating decision, the RO severed service connection in the June 2003 rating decision. As 

- 16 - 

such, the Board finds that the Veteran was given proper notice and appropriate time to respond before service connection was severed. 38 C.F.R. § 3.105(d). 

The Board notes that respiratory cancers, including cancer of the larynx, are amongst the enumerated diseases where a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange). 38 C.F.R. § 3.309(e). 

However, as noted above, the evidence of record reflects that the Veteran did not set foot on land in the Republic of Vietnam and was not exposed to an herbicide agent (to include Agent Orange) during service. He specifically testified in June 2009 
that he never set foot in Vietnam and the evidence shows that he served on the U.S.S. Lowry in waters off the shore of Vietnam. Again, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service as the Federal Circuit in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam. 

The Board has carefully considered the Veteran's assertions that he was exposed to herbicides and Agent Orange while on active duty in Vietnam. Unfortunately, his assertions are not supported by the other evidence of record. Ultimately, the Board finds the NPRC determinations, the VA list of "brown water" and "blue water" ships, and the Veteran's own admissions to be persuasive that while he served on the U.S.S. Lowry in waters off the shore of Vietnam, he never actually set foot in Vietnam. 

There is, thus, no presumption of herbicide exposure and the Veteran is not entitled to presumptive service connection for cancer of the larynx on the basis of herbicide exposure in Vietnam. See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309. 

The Board has also considered whether service connection for status post neck resection for cancer of the larynx could be granted on a direct basis. As mentioned previously, the service treatment records are negative for any signs of larynx cancer. The first evidence of throat difficulty in the evidence of record appears in 1984nearly 16 years after the Veteran left active duty. The passage of many years 

- 17 - 

between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). Without medical evidence of in-service incurrence or aggravation of a disease, service connection on a direct basis cannot be established. Hickson v. West, 12 Vet. App. 247,253 (1999). 

The Board observes that the December 1984 letter from the Veteran's private physician that the Veteran's disabilities "may be due to his exposure to Agent Orange". The Court has held that the use of equivocal language such as "possible" makes a statement by an examiner speculative in nature. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "mayor may not" and is too speculative to establish medical nexus). See also Warren v. Brown, 6 Vet. App. 4,6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("mayor may not: language by a physician is too speculative). The use of the words "may be related to Agent Orange" indicate that the opinion is speculative in nature, and thus of less persuasive value. 

Additionally, the Board also finds the December 1984 letter less persuasive because the private doctor did not examine the Veteran's military records. As discussed previously, the Veteran's military records do not support the assertion that the Veteran was exposed to Agent Orange while on active duty. 

It also appears that the December 1984 private doctor and the October 1999 and November 2001 VA examiners formed their opinions based on an unsubstantiated history given by the Veteran. The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value. See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the fact that the veteran's history is recorded in medical records does not transform it into a competent medical opinion); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences 

- 18 - 

described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion on when it is based exclusively on the recitations of a claimant that have been previously rejected.) Thus, while the December 1984 private letter and October 1999 and November 2001 VA examinations provide competent medical evidence regarding the Veteran's current symptoms, they do not provide a competent medical nexus between those symptoms and any established event, injury, or disease from active service as it relies on the Veteran's unsubstantiated account of his medical history including exposure to Agent Orange. 

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995). The Board has accordingly considered the lay evidence offered by the Veteran in the form of his correspondence and testimony. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology. Heuer v. Brown, 7 Vet. App. 379,384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, lay persons are not competent to opine as to medical etiology or render medical opinions. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999). 

In view of the foregoing, the Board finds that all the probative evidence of record establishes that a grant of service connection for status post neck resection for cancer was clearly and unmistakably erroneous. The Board therefore concludes that severance of service connection was proper. 

(CONTINUED ON NEXT PAGE) 

- 19 - 

ORDER 

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is denied. 

The severance of service connection for status post neck resection for cancer of the larynx was proper and the appeal is denied. 

RENEE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals 

- 20- 




